Citation Nr: 0317401	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-16 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased rating for a low back 
disorder, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied service 
connection for a right eye disorder, denied an increased 
rating for a low back disorder, and determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for residuals of a head injury.

The veteran testified before a hearing officer at the RO in 
September 1995.  The hearing officer continued the 10 percent 
rating for a low back disorder, declined to reopen the claim 
of service connection for residuals of a head injury, and 
granted service connection for a right eye disorder.

In October 1997, the veteran testified before the undersigned 
member of the Board.  At the hearing, he raised the issue of 
entitlement to a compensable rating for a right eye disorder.  
The issue of a compensable rating for the right eye disorder 
was referred to the RO for appropriate action.  As no action 
was taken on this issue, it is again referred to the RO.

In May 1998, the Board remanded the case for additional 
development.  

In an April 2002 rating decision, the RO granted a 20 percent 
rating for chronic lumbosacral strain and continued to deny 
the application to reopen the claim of entitlement to service 
connection for residuals of a head injury.  Inasmuch as a 
higher evaluation is potentially available, and as the issue 
of an increased rating was already in appellate status at the 
time of the April 2002 rating action, the Board considered 
entitlement to an increased rating for chronic lumbosacral 
strain for the entire appeal period.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In the August 2002 decision, the Board denied an increased 
rating for a low back disorder; however, the veteran timely 
appealed that portion of the decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court) who, 
in a February 10, 2003 order, vacated that portion of the 
Board decision (for inadequate reasons and bases) and 
remanded the issue to the Board for readjudication.  

In August 2002, the Board determined that evidence received 
was new and material to the claim of service connection for 
residuals of a head injury.  The Board reopened the claim.  
The Board then sent the case to its Evidence Development Unit 
(EDU) to undertake some additional development.  Prior to May 
1, 2003, VA regulations provided that if further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (hereinafter "Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2), in the case of Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) and § 20.1304, are 
inconsistent with 38 U.S.C.A. § 7104(a), because 
§ 19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, VA's General 
Counsel issued a precedent opinion that concludes that DAV 
does not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
limited exceptions, all evidence development will be 
conducted at the RO.  The evidence development requested by 
the Board was not completed.  Therefore, the issue of 
entitlement to service connection for residuals of a head 
injury is remanded to the RO along with the claim of 
entitlement to an increased rating for a low back disorder.  


REMAND

VA's duty to assist the veteran in developing his claim 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Prior to 
adjudication, a medical opinion addressing whether an in-
service head injury has left any residual disability will be 
necessary.  

The most recent VA medical evaluation of the veteran' low 
back disability is now three years old.  Moreover, during the 
July 2000 examination, the veteran reported inability to work 
due to back problems.  This clearly raises the issue of a 
total disability rating for compensation purposes based on 
individual unemployability (hereinafter TDIU).  For these 
reasons, further medical evaluation is necessary.  
Procelle v. Derwinski, 2 Vet. App.629, 632 (1992); see also 
Olson v. Principi, 3 Vet. App. 480, 482 (1992). 

The above considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Furthermore, the Board needs evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that when the RO has merely offered its 
own opinion regarding whether a veteran is unemployable as a 
result of service-connected disability, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the veteran has requested a total rating, the claims 
file does not reflect that the veteran has submitted a VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability.  This matter should be addressed during the 
remand period.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Ask the veteran and his attorney to 
identify all VA and non-VA health care 
providers who have treated him for 
residuals of head injury since active 
service.  Ask the veteran and his 
attorney to identify all VA and non-VA 
health care providers who have treated 
him for his low back disability since 
July 2000 and for his service-connected 
right eye since July 2000.  The veteran 
should also be asked about any sources of 
treatment he may have received in or 
around 1986, when he reportedly 
"aggravated" his back while working in 
a foundry, and in 1993, when he stopped 
working due to back pain.  He should be 
asked whether he ever filed a claim for 
workers' compensation on basis of a back 
disorder.  Obtain records from each 
health care provider and other 
appropriate sources.

2.  Send a VA Form 21-8940 to the veteran 
and his attorney in connection with his 
claim for TDIU.  Although it does not 
appear that the veteran has received 
Social Security Administration (SSA) 
disability benefits, if the RO determines 
that he does received SSA benefits, those 
records must also be obtained.

3.  Then, make arrangements for a 
neurological examination for residuals of 
head injury, for an appropriate 
examination for the low back disability, 
and for an appropriate examination for 
the right eye disability.  Insure that 
the veteran and his attorney receive 
notice of all VA examinations.  Place a 
copy of the veteran's notification 
letter(s) concerning the time and place 
of the examination appointments in the 
claims folder.  Advise the veteran and 
his attorney of the consequences for 
failure to report for an examination 
under 38 C.F.R. § 3.655.  Send the claims 
folder to the examiners for review.  

4.  The examiners are asked to do the 
following: 

(a) With respect to the residuals of head 
injury claim, a physician should review 
the claims file, examine the veteran, and 
determine whether it is at least as 
likely as not that the veteran currently 
suffers from any residual disability from 
a head injury, described during active 
service as occurring in 1975 in a truck 
accident.  Any opinion expressed should 
be supported by a complete rationale in a 
legible report.  

(b) The lumbar spine examiner should 
review the claims file, examine the 
veteran, and determine the nature and 
severity of all disability resulting from 
the service-connected lumbosacral strain.  
The examiner is asked to elicit from the 
veteran any information about the 1986 
foundry incident that he mentioned during 
the July 2000 VA examination.  All 
clinical findings, including range of 
motion studies, should be reported in 
detail in a legible report.  The examiner 
must comment on whether any limitation of 
motion of the low back is "marked" in 
forward bending in standing position.  
The examiner must comment on any 
radiculopathy (the veteran claimed leg 
pain), whether there is muscle spasm in 
the low back musculature on extreme 
forward bending, and whether there is any 
loss of lateral spine motion.  The 
examiner must also comment on whether 
there is listing of the spine to the 
opposite side, a positive Goldthwaite's 
sign, or abnormal mobility on forced 
motion.  The examiner should express an 
opinion on the severity of the veteran's 
lumbosacral strain, to include any 
functional limitation caused by painful 
motion, weakness, excess fatigability, or 
incoordination.  

(c) With respect to the claim for a 
compensable rating for the right eye, a 
physician should review the claims file, 
examine the veteran, and determine the 
nature and severity of all disability 
resulting from the service-connected 
right eye disability.  All clinical 
findings should be reported in detail.  
Any opinion expressed should be supported 
by a complete rationale in a legible 
report.  

5.  After all development deemed 
warranted by the record is complete, the 
RO should adjudicate the claims of 
entitlement to service connection for 
residuals of a head injury, entitlement 
to a higher rating for the lumbar spine, 
and entitlement to a compensable rating 
for the right eye on the basis of all 
pertinent evidence of record and legal 
authority.  The rating for the low back 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40, and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  Consideration should be 
given to referring this case for an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002), as appropriate.

6.  The RO should determine if a 
vocational rehabilitation folder has been 
created and obtain it, if possible (an 
April 2002 rating decision reflects that 
a VA Form 28-1900 was sent to the 
veteran).  If these or any other 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

7.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day- 
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

8.  After the above action action, the RO 
should review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully complied with.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.

9.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination to 
determine whether service-connected 
disabilities alone preclude him from 
securing and following a substantially 
gainful occupation.  Send the veteran and 
his attorney a notice of the time and 
place of the examination.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination and 
the examiner should note that review in 
the report.  The examiner should elicit 
and record the veteran's full work and 
educational history and provide an 
opinion as to whether it is at least as 
likely as not that service-connected 
disabilities preclude the veteran from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
The examiner should provide a complete 
rationale for any opinion in a legible 
report.

10.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

11.  After all development deemed 
warranted by the record is complete, the 
RO should adjudicate the claim for 
entitlement to TDIU on the basis of all 
pertinent evidence of record and legal 
authority.  If denied, notice of 
appellate rights should be furnished to 
the veteran and his attorney; in a notice 
of disagreement is timely filed, a 
statement of the case (SOC) should be 
furnished to them.  

12.  In the event the other issues 
already in appellate status remain 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SOC 
and SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this remand is to procure clarifying data and 
to ensure due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


